320 S.W.3d 725 (2010)
MR. GREEN JADE, INC., Appellant,
v.
UNDERWRITERS AT LLOYD'S OF LONDON, Respondent.
No. ED 93814.
Missouri Court of Appeals, Eastern District, Division Three.
September 21, 2010.
Donald V. Nangle, St. Louis, MO, for appellant.
Bradley R. Hansmann, St. Louis, MO, David E. Walker, Kristine M. Sorenson, Mark R. Schmidt, Chicago, IL, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The plaintiff, Mr. Green Jade, Inc., appeals from the trial court's entry of summary judgment in favor of the defendant, Underwriters at Lloyds of London, on the plaintiffs claim to recover for fire loss. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(5). And we deny all pending motions before this Court.